Title: To George Washington from William Fairfax, 10 July 1756
From: Fairfax, William
To: Washington, George

 

Dear Sir
Belvoir. 10th July 1756

I receiv’d Yrs of the 22d ulto by Jenkins enclosing two Plans of the intended Fort You are erecting at Winchester but the Bastions of the different Plans appearing to vary in the Dimensions You have not distinguisht which is the One made Use of; however as I apprehend your Scale is feet I think either of Them well design’d and notwithstanding Colo. I—’s invidious Calling it a Citadel, will be as small as can be formed to receive and entertain a suitable Garrison for that Part of the Country and expected to sustain the lesser Fortresses on the Frontiers. You having represented that on that Side of the Fort markt O there is an Hill at about 100 Yards Distance which forms and overlooks a Second Valley so as to cover an Enemys Approach where also the most likely to begin an Attack I think it advisable to build a Redoubt on that Hill as soon as the greater Work begins to be defensible, And as the Practice of Sallying out is to interrupt and destroy the first breaking of Ground and near Approaches of the Enemy whilst Entrenching and raising of Batteries I have markt the Sally-Port on the said Curtain. In the Passage thrô the Wall which should be kept clear during War or apprehended Invasion there should be two strong Doors especially the outermost well studded with large Nails, substantial Locks and Barrs; for the further Security thereof against the Enemys Shot and Fire, a Blind like a Ravelin necessary to conceal the Sally Port. It is many Years since I was in one but if I mistake not, they are so guarded. I am wel aware the Planning and principal Direction being the Duty and Employment of an Engineer, must Occasion You much Thought and Fatigue, for which your Friends of the Martial Comittee should be put in Mind to prepare One another to give an adequate Recompence.
If Bryan Fx is not pticularly designd to be stationd under Some One of the Captains on the Frontiers, He Seems desirous if You approvd, to be employd under the Officer entrusted with your Commands over the Workmen at Fort Washington, which may give Bryan an Introduction and Small Taste of Fortification. As perhaps You may want the Plans sent Me thô You did

not mention it, Bryan has drawn two Copys herewith enclosd. I am persuaded You dont imagine I would recommend Bryan to any Favor He had not some Claim to by his respectful Behaviour.
Captn Minor & Capt. Hamilton have repeatedly of late writ representing their own and Companys Uneasiness at being very long detaind on Duty in So much that Many have deserted. I have answerd them, that probably the Drafts from the lower Countys Militia will soon be compleated and enable You to admit their Return, before which We can’t make our Drafts or think of punishing the Deserters. I shall be very glad when your Regiment is mannd according to the Sea Phrase. Genl Abercrombie and Many &c. are arrivd and proceeded for Albany. Lord Loudon dayly expected. The D. of Richlieu wth 15,000 Men are landed in Minorca. A Ship passing by from Genoa heard the Discharge of several Guns and after sayling a few Leagues met Adml Byng with 15. Ships of the Line to whom the Captain told what He had heard—It is supposd We had abt 8 Ships of War before at Port Mahon to assist the Garrison under Genl Blakeny the Governor. I hope our next Advices from thence will give Us the great and welcome News of the French Squadron and Land men being well drubb’d; wch also reminds Me that Adml Hawke has met a French Squadron off Cape Finisterre, taken 3 sixty & seventy Gun Ships, drove 3. more ashore and blockaded those that escapd. It’s imagind these Fr. Ships were outward bound for Cape Breton & Quebeck, which being so prevented must distress their Affairs and Views.
If we can prevent the Enemy from annoying our People whilst Harvesting, I imagine the Invaders will soon be calld for, as the Operations will be chiefly carried on at Crown Point & Lake Ontario.
I doubt not your maintaining a free and friendly Correspondence with the Gentn of the Martial Committee.
Wishing You, Officers and Soldiers of your Regiment good Health and a Completion of your laudable Desires, in which G. Fx his belovd Dame &c. joyn I remain dear Sr Yr affecte & obedt Servt

W: Fairfax


P.S. For pticulars from Us & Mt Vernon referr to Bryan Fx.

